DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Response to Amendment
As a result of the amendment filed on RCE, claims 1-10 are pending. Claims 1, 3 and 10 are amended. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding the previous rejections under 35 USC 112, Applicant’s remarks in light of the amendments, overcome the new matter issues present in the Final Rejection of July 28, 2021. As a result, the 35 USC 112 rejections have been withdrawn.  

Regarding claim 1, the prior art of record does not disclose a head-mounted display apparatus comprising the combination of:
a temple portion arranged on a center side of the head-mounted display device, in the first direction, with respect to the casing, the temple portion having an outside surface in the first direction, wherein 
the casing includes:
 a side surface positioned on a side on which the temple portion is arranged; and
 a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface, wherein the first gap abuts first recessed portion in the first direction.

The prior art of record does not teach the complete structural features as claimed above, specifically with regards to the arrangement of the temple portion and the casing. As argued by Applicant, the Mukawa reference (US 2015/0260995 A1) does not disclose the elements of “wherein the first gap abuts first recessed portion in the first direction” or “a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface” based on the defined first and second directions. (Remarks at pgs. 5-7). 

The remaining references are cited on the PTO-892 as being relevant to the Field of the Invention of head-mounted display devices, but do not cure the deficiencies of Mukawa above, nor 
As such, claim 1 is free of and unobvious over the prior art and is allowed.  Claim 10 is an independent claim for a head-mounted display apparatus that recites similar characteristics as that of claim 1. As such, claim 10 is allowed for the same reasons as claim 1. The remaining claims are dependent off of claim 1 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626